      Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 1 of 21



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


META BUTTENHEIM, d/b/a            :    CIVIL ACTION
AIRMARKETING SERVICES,            :
                                  :
           Plaintiff              :    NO. 19-CV-5226
                                  :
     vs.                          :
                                  :
WILLIAM E. BOOS,                  :
                                  :
           Defendant              :


                          MEMORANDUM AND ORDER


JOYNER, J.                                            February   5 , 2021


     This civil action is before this Court upon the Petition of

Defendant, William E. Boos to Strike or Alternatively, Open the

Confession of Judgment entered against him by the Plaintiff on

November 6, 2019.    For the reasons which follow, the prayer of

the Petition shall be denied.

                       Statement of Relevant Facts

     This matter arises out of two documents: (1) an

“Unconditional Guaranty and Surety Agreement” dated November 29,

2018 given by Defendant to Plaintiff under which he

unconditionally guaranteed and became surety to Plaintiff for

all of the obligations of Direct Airway. Inc., and (2) a Note

bearing the same date in the original principal amount of



                                      1
      Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 2 of 21



$740,225.65 given by Direct Airway, Inc. (as “Borrower”) to

Plaintiff.   (Pl’s Complaint, paras. 6 and 7).

     According to the averments set forth in Defendant’s

Petition to Strike or Open, Direct Airways is Defendant’s

business and it had a 25-year history of retaining the services

of Plaintiff (doing business as Airmarketing Services, a/k/a

“AMS”) to book charter jet excursions for its clients.          Under

their long-standing business arrangement, AMS would advance its

own funds to either book the trip if the retained charter jet

company required pre-payment, or to pay that company’s invoice

shortly after the trip was concluded.       Direct Airway would then

reimburse AMS for those advanced monies plus a 5% commission of

the total charges from the charter jet company, catering fees,

and other taxes and fees. (Def’s Pet., paras. 1 and 2).

     Beginning sometime in 2018, “Direct Airway became unable to

pay or reimburse AMS for certain advances, expenses, and loans

made by AMS to or for the benefit of Direct Airway…”          (Def’s

Pet., para. 3).   “On or about November 29, 2018, Defendant

Direct Airway and AMS entered into a Settlement Agreement for

the repayment of the Indebtedness” pursuant to which “Direct

Airway executed and delivered to AMS” the $740,225.65 Note.

(Def’s Pet. Paras. 4 and 5).      The Settlement Agreement required

Direct Airway and/or Mr. Boos to make equal monthly installment

payments via wire transfer to AMS in the amount of $39,000 each,

                                    2
        Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 3 of 21



commencing on December 10, 2018 and continuing on the 10th day of

each month through June 10, 2020 at which time the debt would be

discharged upon receipt of a final payment in the amount of

$38,700.    (Settlement Agreement, para. 2, annexed to Def’s

Petition to Strike, as “Exhibit 1”).

       By their own admission, Defendants defaulted on their

obligations under the Settlement Agreement, Note and Guaranty

and Plaintiff filed Complaints in Confession of Judgment against

Direct Airway and Mr. Boos in this Court at Civil Action Nos.

19-cv-2487 and 19-cv-2488 seeking judgment for the balance then

due in the amount of $595,052.41 against Direct Airway and

$686,821.38 against Mr. Boos together with interest, costs and

any and all other authorized expenses.          (Def’s Pet., paras. 9 –

12).    Following the entry of these confessed judgments on June

24, 2019, “Direct Airway agreed that it would cooperate with AMS

in having its customers pay receivables directly to AMS,” and

“to direct its customers to make payments into an account held

by AMS.”    (Def’s Pet., paras. 14 – 15).        AMS, in turn, “agreed

that it would coordinate with Direct Airways when communicating

with Direct Airway’s clients to ensure that its client

relationships were not damaged.”          (Def’s Pet., para. 16).

       Plaintiff’s Complaint in Confession of Judgment in this

action was filed on November 6, 2019 and alleges that “[i]n

addition to the defaults in payment and performance under the

                                      3
      Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 4 of 21



Note and New Contracts that resulted in the June 2019 payment,

the Borrower is in default of additional New Contracts which are

Obligations guaranteed by the Guaranty Agreement.”          (Pl’s

Compl., para. 14).    The instant Confession of Judgment Complaint

goes on to aver that there is a principal balance of $455,887.92

on “New Contracts from June 26, 2019 through July 14, 2019,

Interest at the Legal Rate as of October 2, 2019” of $6,864.61,

and “Collection fees of 10% of the amount due as provided in the

Guaranty Agreement” in the sum of $46,275.25.         (Pl’s Compl.,

para. 15).

     By the Petition which is presently before us, Defendant

first submits that the judgment should be stricken because AMS

failed to allege a default by the borrower under the new

contracts, the attorney was not properly authorized to confess

judgment, and Plaintiff’s failure to attach a copy of the new

contracts to the Complaint constituted a fatal defect.

Alternatively, Defendant argues that the judgment should be

opened to enable him to pursue his meritorious defenses.            Not

surprisingly, Plaintiff opposes the grant of the relief sought

by the Petition.

 Legal Principles Governing Striking/Opening Confessed Judgments

     “Historically, Pennsylvania law has recognized and

permitted entry of confessed judgments pursuant to the authority

of a warrant of attorney contained in a written agreement.”

                                    4
         Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 5 of 21



Neducsin v. Caplan, 2015 PA Super 158, 121 A.3d 498, 505 (Pa.

Super. Ct. 2015)(citing Scott Factors v. Hartley, 425 Pa. 290,

228 A.2d 887 (Pa. 1967)).        The procedures for filing, pursuing

and defending against actions for confession of judgment for

money are set forth in Pennsylvania Rules of Civil Procedure

Nos. 2950 - 2961.       Under Pa. R.C.P. Nos. 2951 and 2952, an

action for confession of judgment must be commenced by filing a

complaint which includes not only the names and last known

addresses of the parties but also the original or copy of the

instrument authorizing the entry of such a judgment showing the

defendant’s signature as well as:

     - an averment that judgment is not being entered by
       confession against a natural person in connection with a
       consumer credit transaction;

     -     a statement of any assignment of the instrument;

     - either a statement that judgment has not been entered on
       the instrument in any jurisdiction or if it has been
       entered, an identification of the proceedings;

     - if the judgment may only be entered after a default or
       the occurrence of a condition precedent, an averment of
       the default or the occurrence of the condition precedent;

     - an itemized computation of the amount then due, based on
       matters outside the instrument if necessary, which may
       include interest and attorneys’ fees authorized by the
       instrument;

     - a demand for judgment as authorized by the warrant;

     - if the instrument is more than twenty years old, or if
       the original or a photostatic copy or other like
       reproduction of the instrument showing the defendant’s
       signature is not attached to the complaint, an

                                       5
         Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 6 of 21



          application for a court order granting leave to enter
          judgment after notice;

      - signature and verification in accordance with the rules
        relating to a civil action.

Pa. R.C.P. 2952(a)(1) – (10).         Under Pa. R.C.P. 2959(a),

“[r]elief from a judgment by confession shall be sought by

petition,” and “all grounds for relief whether to strike off the

judgment or to open it must be asserted in a single petition.”

Additionally, “[a] party waives all defenses and objections

which are not included in the petition or answer.”             Pa. R.C.P.

2959(c).

      “Opening and striking a judgment are different remedies

subject to different standards.”           SDO Fund II D32, LLC v.

Donahue, 2020 PA Super 144, 234 A.3d 738, 742 (Pa. Super. Ct.

2020).     “`A petition to strike a judgment is a common law

proceeding which operates as a demurrer to the record.’”

Id,(quoting Resolution Trust Corp. v. Copley Qu-Wayne

Associates, 546 Pa. 98, 683 A.2d 269, 273 (Pa. 1996).             “`A

petition to strike a judgment may be granted only for a fatal

defect or irregularity appearing on the face of the record.’”

Id.   “An order of the court striking a judgment annuls the

original judgment and the parties are left as if no judgment had

been entered.”      Cintas Corp. v. Lee’s Cleaning Services, Inc.,

549 Pa. 84, 700 A.2d 915, 917 (Pa. 1997)(quoting Resolution

Trust, supra). “When deciding if there are defects on the face

                                       6
         Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 7 of 21



of the record for the purposes of a motion to strike a judgment,

a court may only look at what was in the record when the

judgment was entered.”       Id,(citing Linett v. Linett, 434 Pa.

441, 254 A.2d 7 (Pa. 1969).        And, “[w]hen a proceeding to

confess judgment is instituted by complaint, the complaint and

confession of judgment clause must be read together to determine

whether there are defects on the face of the record.”             Dime Bank

v. Andrews, 2015 PA Super 114, 115 A.3d 358, 364 (Pa. Super. Ct.

2015).

     A petition to open a judgment entered by confession, on the

other hand, is an appeal to the equitable powers of the court.

SDO Fund, supra.        The court may open a confessed judgment “if

the petitioner (1) acts promptly, (2) alleges a meritorious

defense, and (3) can produce sufficient evidence to require

submission to a jury.”       Id,(quoting Neducsin, 121 A.3d at 504).

“If the truth of the factual averments contained in the

complaint in confession of judgment and attached exhibits are

disputed, then the remedy is by proceeding to open the judgment,

not to strike it.”       Id, (quoting Id).     “The test to open a

confessed judgment is conjunctive; petitioner must meet all

three prongs to succeed.”        Dominic’s Inc. v. Tony’s Famous

Tomato Pie Bar & Restaurant, Inc., 2019 PA Super 206, 214 A.3d

259, 268 (Pa. Super. Ct. 2019).         In adjudicating a petition to

open a confessed judgment, a trial court is charged with

                                       7
      Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 8 of 21



“determining whether the petitioner presented sufficient

evidence of a meritorious defense to require submission of that

issue to a jury,” and thus, matters outside of the existing

record filed by the party in whose favor the warrant is given

such as testimony, depositions, admissions and other evidence,

may be considered.    Fleetway Capital Corp. v. SH & T Express,

LLC, No. 1853 EDA 2016, 170 A.3d 1213, 2017 Pa. Super. Unpub.

LEXIS 1809 at *4, 2017 WL 2116945 (Pa. Super. Ct. May 15,

2017)(quoting, Ferrick v. Bianchini, 2013 PA Super 116, 69 A.3d

642, 647 (Pa. Super. Ct. 2013) and Graystone Bank v. Grove

Estates, LP, 2012 PA Super 274, 58 A.3d 1277, 1282 (Pa. Super.

Ct. 2012)).

      A.   Petition to Strike

     Here, Defendant first moves to strike the confessed

judgment against him on the grounds that AMS failed to allege a

default by the borrower under the new contracts and failed to

attach those new contracts to the Complaint.        These failures,

Defendant avers, constitute fatal defects.        Plaintiff responds

that the request to strike must be denied because the Complaint

alleged a default by the Borrower under the Additional New

Contracts, she was not required to attach the Additional New

Contracts to the Second Complaint, and because the Guaranty

authorized multiple exercises of the Warrant.



                                    8
      Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 9 of 21



     “It is a firmly established rule of construction in the

case of warrants of attorney to confess judgment that the

authority thus given must be clear, explicit and strictly

construed, that if doubt exists it must be resolved against the

party in whose favor the warrant is given, and that all

proceedings thereunder must be within the strict letter of the

warrant.”    Dime, supra; A.B. & F. Construction Corp. v. Matthews

Coal Co., 194 Pa. Super. 271, 275, 166 A.2d 317, 319 (Pa. Super.

Ct. 1966)(quoting Grady v. Shiffler, 384 Pa. 302, 121 A.2d 71

(1956)).    See also, Dollar Bank, Federal Savings Bank v.

Northwood Cheese Co., Inc., 431 Pa. Super. 541, 637 A.2d 309,

311-312 (Pa. Super. Ct. 1994)(same).       “If the authority to enter

judgment by confession on a warrant of attorney is not strictly

followed, the judgment will be stricken.”        Id.   Thus:

     …the petition to strike a confessed judgment must focus on
     any defects or irregularities appearing on the face of the
     record, as filed by the party in whose favor the warrant
     was given, which affect the validity of the judgment and
     entitle the petitioner to relief as a matter of law…. The
     record must be sufficient to sustain the judgment. The
     original record that is subject to review in a motion to
     strike a confessed judgment consists of the complaint in
     confession of judgment and the attached exhibits.

Neducsin, 121 A.3d at 504 (citing ESB Bank v. McDade, 2010 PA

Super 144, 2 A.3d 1236, 1239 (Pa. Super. Ct. 2010) and

Resolution Trust Corp., 546 Pa. at 108, 683 A.2d at 274).

     Additionally, Pennsylvania case law “strongly suggests that

a failure to aver the occurrence of a condition precedent when

                                    9
     Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 10 of 21



the agreement under which judgment is confessed establishes such

a condition, is an irremediable defect obviating any obligation

of the party against whom judgment has been entered to establish

prejudice.   Dime Bank, 115 A.3d at 365-366.       Notwithstanding

this suggestion, it also “has always been held that formal

defects, mistakes and omissions in confessions of judgment may

be corrected by amendment where the cause of the action is not

changed, where the ends of justice require the allowance of such

amendment, and where the substantive rights of defendant or of

any third persons will not be prejudiced thereby.”         Popular

Community Bank v. Ryder Cup Taxi LLC, Nos. 3378 EDA 2018, 3380

EDA 2018, 2019 Pa. Super. Unpub. LEXIS 4289 *4, 224 A.3d 774

(Pa. Super. Ct. Nov. 15, 2019)(quoting West Penn Sand & Gravel

Co. v. Shippingport Sand Co., 367 Pa. 218, 80 A.2d 84, 86 (Pa.

1951)).   Stated otherwise, “if any defect disclosed by the

record is one that can be remedied by an amendment of the record

or other action, nunc pro tunc, the judgment should not be

stricken off.”   Blackburn v. King Inv. Group, LLC, 2017 PA Super

89, 162 A.3d 461, 464 (Pa. Super. Ct. 2017)(quoting inter alia,

George H. Althof, Inc. v. Spartan Inns of America, Inc., 295 Pa.

Super. 287, 441 A.2d 1236, 1237 (Pa. Super. Ct. 1982)); Atlantic

National Trust. LLC v. Stivala Investments, Inc., 2007 PA Super

96, 922 A.2d 919, 923 (Pa. Super. Ct. 2007).



                                   10
        Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 11 of 21



     In the case which is now before us, Plaintiff has attached

two documents as exhibits to the confession of judgment

complaint: the Unconditional Guaranty and Surety Agreement

executed by Defendant and the Note given by Direct Airway, Inc.

to Plaintiff Meta Buttenheim, d/b/a Airmarketing Services.                In

addition to alleging the execution and delivery of a Note

evidencing indebtedness from Direct Airways in the original

principal amount of $740,225.65 and an Unconditional Guaranty

and Surety Agreement from Defendant for the payment and

performance of all of the obligations of Direct Airways to

Plaintiff, the confession of judgment Complaint avers that

“Borrower is further indebted to Plaintiff under contracts (“New

Contracts”) for service entered into between Borrower and

Plaintiff after the execution of the Note.” (Pl’s Compl., paras.

6-8).    Copies of these so-called “New Contracts” are not

attached.

     The Complaint does, however, clearly allege that the

judgment entered pursuant to the Warrant is not being entered

against natural persons in connection with a consumer credit

transaction, the Note, New Contracts and Guaranty Agreement have

not been assigned, and that Judgment by Confession against

Defendant was previously entered on June 25, 2019 in a prior

action in this Court at Civil Action Number 19-2488 for

indebtedness due under the Guaranty as of May 10, 2019.             “The

                                      11
        Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 12 of 21



judgment in this action is for the indebtedness due under the

Guaranty after May 10, 2019.”        (Pl’s Compl., paras. 10-12).

Finally, it is alleged that “[i]n addition to the defaults in

payment and performance under the Note and the New Contracts

that resulted in the June 2019 Judgment, the Borrower is in

default of additional New Contracts which are Obligations

guaranteed by the Guaranty Agreement.”          (Pl’s Compl., para. 14).

These allegations are in keeping with the requirements

delineated in Pa. R.C.P. No. 2952(a).

    In addition, Paragraph 7 of the November 29, 2018

Unconditional Guaranty and Surety Agreement attached as Exhibit

“A” to the Complaint contains the Warrant of Attorney and reads

as follows:

     7.    CONFESSION OF JUDGMENT.

  (a)     SURETY HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
          ATTORNEY OR ANY CLERK OF ANY COURT OF RECORD UPON OR AT
          ANY TIME AFTER THE OCCURRENCE OF AN EVENT OF DEAULT UNDER
          ANY OBLIGATIONS TO APPEAR FOR AND CONFESS JUDGMENT
          AGAINST SURETY AND IN FAVOR OF LENDER, OR OTHER HOLDER OF
          THIS AGREEMENT, FOR SUCH OF THE OBLIGATIONS AS ARE DUE
          AND OWING AND/OR MAY BECOME DUE AND OWING WITH OR WITHOUT
          DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF
          EXECUTION AND WITH AN AMOUNT EQUAL TO TEN PERCENT (10%)
          OF THE AMOUNT DUE OR TO BECOME DUE HEREUNDER, BUT NOT
          LESS THAN FIVE THOUSAND DOLLARS ($5,000.00), ADDED FOR
          ATTORNEYS’ COLLECTION FEES (WHETHER OR NOT SUCH ATTORNEY
          IS A REGULARLY SALARIED EMPLOYEE OF LENDER, ANY PARENT
          CORPORATION OR ANY SUBSIDIARY OR AFFILIATE THEREOF,
          WHETHER NOW EXISTING OR HEREAFTER CREATED). ALTHOUGH
          SURETY AGREES THAT THE CONFESSION MAY INCLUDE THE AMOUNTS
          OF THE ATTORNEYS’ COMMISSION SPECIFIED IN THE PRECEDING
          SENTENCE, SURETY RESERVES THE RIGHT ONLY TO CONTEST THE
          COLLECTION BY LENDER OF ANY UNREASONABLE ATTORNEYS’FEES.

                                      12
        Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 13 of 21



          TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
          SURETY: (1) WAIVES THE RIGHT OF INQUISITION ON ANY REAL
          ESTATE LEVIED ON, VOLUNTARILY CONDEMNS THE SAME,
          AUTHORIZES THE PROTHONOTARY OR CLERK TO ENTER UPON THE
          WRIT OF EXECUTION SAID VOLUNTARY CONDEMNATION AND AGREES
          THAT SAID REAL ESTATE MAY BE SOLD ON A WRIT OF EXECUTION;
          (2) WAIVES AND RELEASES ALL RELIEF FROM ANY AND ALL
          APPRAISEMENT, STAY, EXEMPTION OR APPEAL LAWS OF ANY STATE
          NOW IN FORCE OR HEREAFTER ENACTED; AND (3) RELEASES ALL
          ERRORS IN SUCH PROCEEDINGS. IF A COPY OF THIS NOTE SHALL
          HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY
          TO FILE THE ORIGINAL OF THIS NOTE AS A WARRANT OF
          ATTORNEY. THE AUTHORITY AND POWER TO APPEAR FOR AND ENTER
          JUDGMENT AGAINST SURETY SHALL NOT BE EXHAUSTED BY THE
          INITIAL EXERCISE THEREOF, AND THE SAME MAY BE EXERCISED
          FROM TIME TO TIME, AS OFTEN AS LENDER SHALL DEEM
          NECESSARY AND DESIRABLE, AND THIS NOTE SHALL BE A
          SUFFICIENT WARRANT THEREFOR. TO THE FULLEST EXTENT
          PERMITTED BY APPLICABLE LAW, LENDER MAY ENTER ONE OR MORE
          JUDGMENTS IN THE SAME OR DIFFERENT COUNTIES FOR ALL OR
          ANY PART OF THE OBLIGATIONS, WITHOUT REGARD TO WHETHER
          JUDGMENT HAS BEEN ENTERED ON MORE THAN ONE OCCASION FOR
          THE SAME OBLIGATIONS. IN THE EVENT ANY JUDGMENT ENTERED
          AGAINST ANY SURETY HEREUNDER IS STRICKEN OR OPENED UPON
          APPLICATION BY OR ON SUCH SURETY’S BEHALF FOR ANY REASON
          WHATSOEVER, LENDER IS HEREBY AUTHORIZED AND EMPOWERED TO
          THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW TO AGAIN
          APPEAR FOR AND CONFESS JUDGMENT AGAINST SUCH SURETY OR
          ANY OTHER OBLIGOR ON THE BASIS PROVIDED FOR ABOVE.

  (b)     SURETY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT SURETY
          IS VOLUNTARILY, KNOWINGLY, AND INTELLIGENTLY GIVING UP
          ITS RIGHT TO NOTICE AND HEARING PRIOR TO THE ENTRY OF
          JUDGMENT, IS GRANTING LENDER THE RIGHT TO CONFESS
          JUDGMENT AGAINST SUCH SURETY, AND IS FREELY WAIVING
          CERTAIN OF SURETY’S DUE PROCESS RIGHTS.

    This Warrant is very broad and states clearly that it is not

exhausted by only one use and in fact may be exercised “from

time to time, as often as Lender shall deem necessary and

desirable” and “upon or at any time after the occurrence of an

event of default under any obligations… for such of the


                                      13
         Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 14 of 21



obligations as are due and owing and/or may become due and

owing.”      As defined in paragraph 1 of the Unconditional Guaranty

and Surety,

        …The term “Obligations” means any and all indebtedness,
        obligations, and liabilities of Borrower to Lender, now
        existing or hereafter arising, direct or indirect, absolute
        or contingent, joint or several, secured or unsecured,
        matured or not matured, monetary or non-monetary, arising
        out of contract or tort, liquidated or unliquidated,
        arising by operation of law or otherwise, and all
        extensions, replacements, advances, and modifications of
        any of the foregoing, including without limitation all
        interest, expenses, costs (including collection costs) and
        fees (including attorney’s fees and prepayment fees)
        incurred, arising or accruing (whether prior or subsequent
        to the filing of any bankruptcy petition by or against
        Borrower) under or in connection with any of the foregoing,
        including without limitation all such indebtedness,
        obligations, and liabilities arising under and related to
        the Settlement Agreement and the Note executed even date
        herewith by Borrower in favor of Lender….

        This too is an extremely broad definition which, when read

in the context of the Complaint as a whole and in conjunction

with the language contained in the rest of the Guaranty and

Surety Agreement is, we find, inclusive of the type of new

contractual obligations referenced in paragraphs 8, 11, 14 and

15 of the Complaint in confession of judgment. 1            We therefore


1   Indeed, paragraph 8 alleges:

        Borrower is further indebted to Plaintiff under contracts (“New
        Contracts” for service entered into between Borrower and Plaintiff
        after the execution of the Note.

And according to paragraph 12:

        Judgment by confession (“June 2019 Judgment”) against Defendant was
        entered in this Court at docket number 19-cv-2488 by Order dated June
        24, 2019 and entered on June 25, 2019, under the terms of the Guaranty

                                       14
     Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 15 of 21



determine that Plaintiff here properly exercised the Warrant

given her to confess judgment in the amount of $509,027.78

against Defendant for the additional indebtedness incurred by

Direct Airway to Plaintiff after May 10, 2019.          Inasmuch as we

do not find any defect on the face of this record, we must deny

the Defendant’s motion to strike the judgment.

     B. Petition to Open

     Defendant alternatively argues that this Court must open

the judgment which was confessed against him in order to allow

him to pursue his meritorious defenses. More particularly,

Defendant submits that the judgment should be opened for the

same reasons as were raised in the petition to strike – because

the evidence shows that he did not guarantee Direct Airways’

obligations under the New Contracts, because he disputes the

amount of interest due, and because he is entitled to a set-off

against the debt arising out of AMS’ interference with Direct

Airways’ business and relationships with its clientele.

     As noted above, a petition or motion to strike a confessed

judgment is an appeal to the court’s equitable powers committed

to the sound discretion of the hearing court which will not be

disturbed in the absence of a manifest abuse of that discretion.

Lechowicz v. Moser, 2017 PA Super 168, 164 A.3d 1271, 1273 (Pa.


     Agreement for indebtedness due under the Guaranty Agreement as of May
     10, 2019. The judgment in this action is for the indebtedness due
     under the guaranty after May 10, 2019.

                                    15
     Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 16 of 21



Super. Ct. 2017); PNC Bank v. Kerr, 2002 PA Super 205, 802 A.2d

634, 638 (Pa. Super. Ct. 2002)(citing First Bank & Trust Co. v.

Laurel Mountain Development Corp., 506 Pa. 439, 443, 485 A.2d

1086, 1088 (Pa. 1984).    A petition to open a confessed judgment

must be timely filed, assert a meritorious defense and produce

sufficient evidence to require that the case be submitted to a

jury. See, e.g., Dominic’s v. Tony’s Famous Tomato Pie, 214 A.3d

at 267; Pa. R.C.P. 2959(e).     Thus, the mere pleading of

meritorious defenses is insufficient – petitioner must also

establish that it set forth sufficient evidence in support of

those defenses to give rise to a question that would require

submission of the case to a jury.       PNC Bank v. Bluestream

Technology, Inc., 2010 PA Super 215, 14 A.3d 831, 840 (Pa.

Super. Ct. 2010).   Generally, the court will dispose of the

matter on petition and answer, along with other discovery and

admissions.   Neducsin, supra, 121 A.3d at 506.

     In application of the foregoing, it is apparent that

Petitioner Boos easily satisfies the timeliness requirement in

that he filed the instant petition to strike/open a little more

than one month after service upon him of the Confessed Judgment.

The second and third requirements are more problematic for

Petitioner, however.

     For evidentiary support of his request to open, Mr. Boos

submits that he has provided his testimony in the form of a

                                   16
     Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 17 of 21



verification of the factual allegations in the Petition, has

attached copies of the parties’ Settlement Agreement, an August

7, 2019 email received from Plaintiff’s counsel listing the

people/entities to whom letters were sent, and copies of two

Orders from this Court granting the Plaintiff’s Uncontested

Motions to Enter Confessed Judgments in Case Nos. 19-cv-2487 and

19-cv-2488.   Defendant asserts that Sections 4 and 10 of the

Settlement Agreement reflect that he did not guaranty Direct

Airways’ obligations under the New Contracts.        And again, since

Plaintiff failed to attach copies of the New Contracts or any

other evidence showing that interest had accrued on the balance

due under those contracts or how the interest claimed had been

calculated, Defendant contends that the judgment should be

opened.

     We consider first the language of Sections 4 and 10 of the

parties’ Settlement Agreement.     Under Section 4:

     4. Covenants of Obligors. As a further inducement to the
AMS to enter into this Agreement, the Obligors do hereby
covenant that:

     (a)   Direct Airway shall execute and deliver to AMS a Note
           (“the Note”), reflecting the indebtedness to AMS in
           the amount of Seven Hundred Forty Thousand Two Hundred
           Twenty Five Dollars and Sixty Five Cents ($740,225.65)
           as of November 28, 2018, with interest occurring
           thereafter at a rate of six percent (6%) per annum.

     (b)   Mr. Boos shall execute and deliver to AMS a Personal
           Guaranty of the full amount of the Note;



                                   17
     Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 18 of 21



     (c)   Mr. Boos shall execute and deliver to AMS a mortgage
           in a form and manner that is acceptable to AMS, which
           AMS may record against the real property owned by Mr.
           Boos that is located at 300 Saint Andrews Court, New
           Hope, PA 18938.

     (d)   Mr. Boos shall execute and deliver to AMS a mortgage
           in a form and manner that is acceptable to AMS, which
           AMS may record against the real property owned by Mr.
           Boos that is located at 22 East 22nd Street, Long Beach
           Township, NJ 08008.

     Section 10 of the Settlement Agreement, which is entitled

“Miscellaneous,” in turn provides as follows in pertinent part:

     (a)   This Agreement and all other Loan Documents referred
           to herein shall be construed as one Agreement, and in
           the event of inconsistency, the provisions of this
           Agreement shall control the provisions of any other
           Loan Document. This Agreement and the Loan Documents
           referred to herein are intended by the parties as a
           final expression and a complete and exclusive
           statement of the understanding of the parties hereto.
           No course of prior dealing between the parties, no
           usage of trade, and no parol or extrinsic evidence of
           any nature shall be used to supplement or modify any
           term or to indicate any condition to the effectiveness
           of this Agreement. This Agreement and all other Loan
           Documents referred to herein shall supersede any and
           all prior agreements, understandings, promises,
           representations and agreements, oral or written, with
           respect to the subject matter hereof. None of the
           parties are relying upon any promises or inducements
           not expressly set forth herein in entering into this
           Agreement.

     (b)   Modifications, waivers or amendments of or to the
           provisions of this Agreement shall be effective only
           if set forth in a written instrument signed by the
           party against whom same is sought to be enforced.

                …

     Subsection 10(b) begs the question of whether the so-called

“New Contracts” constitute a modification or amendment to the

                                   18
     Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 19 of 21



terms of the Settlement Agreement such as would require them to

be reduced to writing and signed by the party against whom it

might be enforced (to wit, Defendant Boos and Direct Airway,

Inc.) or whether the “New Contracts” are merely obligations

within the meaning of paragraph 1 of the Unconditional Guaranty

and Surety Agreement given by Mr. Boos.       In light of the

direction set forth in Section 10(a) above that the Settlement

Agreement and all of the other Loan Documents referred to

therein are to be “construed as one Agreement,” we believe the

latter interpretation to be the correct one.        Consequently, we

cannot agree with Defendant’s argument that the failure to

attach copies of the new contracts or documentation showing what

interest had accrued or how it had been calculated warrants

opening the judgment nor do we find that Sections 4 and 10

provide the evidentiary support necessary to demonstrate that

Defendant’s claims would warrant submission to a jury.

    Likewise, we cannot find sufficient evidence to support

submitting Defendant’s potential claim for intentional

interference with existing or prospective contractual relations

to a jury for a determination of whether Defendant might be

entitled to a set-off for the damages sustained against the

judgment entered.   To state a claim for tortious interference

with contractual or prospective contractual relations, a

plaintiff must plead and prove: (1) that “a contractual or

                                   19
     Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 20 of 21



prospective contractual relationship existed between plaintiff

and a third party; (2) that defendant took purposeful action,

intended to harm that relationship; (3) that no privilege or

justification applies to the harmful action; and (4) damages

resulted from the defendant’s conduct.”       Sandoz, Inc. v. Lannett

Co., Civ. A. No. 20-3538, 2020 U.S. Dist. LEXIS 242558 at *3

(E.D. Pa. Dec. 28, 2020)(quoting E. Rockhill Twp. v. Richard E.

Pierson Materials Corp., 386 F. Supp. 3d 493, 502 (E.D. Pa.

2019)).

     Here, the only evidence produced by Defendant is a copy of

an email sent to William Boos on August 7, 2019 from what

appears to be counsel for Plaintiff which states simply:

“Bill — Here is a list of all of the people/entities sent

letters to date:” and listing some 56 individuals and/or

entities.   No further information or evidence is provided and we

find nothing in this email to suggest that by merely sending

letters (the contents of which are unknown) to the parties

identified Plaintiff intentionally interfered with Direct

Airways’ existing or prospective contracts or business

relationships.

     Moreover, on the face of his Petition to Strike/Open,

Defendant avers that Plaintiff was in fact justified in

contacting those of Defendant’s customers that owed Direct

Airways money. To be sure, the petition alleges that in August,

                                   20
     Case 2:19-cv-05226-JCJ Document 12 Filed 02/05/21 Page 21 of 21



2019, Direct Airway agreed to cooperate in having its customers

pay receivables directly to AMS to pay the balance due on the

judgments and that as part of their agreement, Defendant would

reach out to Direct Airways’ customers to inform them they

should make their payments directly to AMS before AMS served

them with a UCC notification.     Defendant further alleges that as

part of this agreement, Defendant and Direct Airway would have

input and be involved in making arrangements for these direct

payments in order to protect its customer relationships. (Def’s

Pet., paras. 72-75).    Although Defendant further avers that

despite this agreement, AMS intentionally sent UCC notifications

to Direct Airways’ clients with the intention of harming these

customer relationships and that such harm did occur causing

Defendants to be unable to make payments toward the judgments

owed, mere averments are not enough to warrant the opening of a

confessed judgment.    Again, without some supporting evidence, we

must also deny Defendant’s request to open the judgment.

                              Conclusion

     For all of the reasons set forth above, Defendant’s

Petition to Strike and/or Open Confession of Judgment is denied

in its entirety.   An Order follows.




                                   21
